DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Newly submitted claims 24 and 25 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the new claims pertain to a method for growing plants which would require different areas of search such as A01G 9/00 or A01G 31/00 and therefore present a search burden to the examiner. 
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 24 and 25 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 5, 7- 13, 14, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jones (GB 2489710 A).
Regarding claim 1, Jones teaches a modular grow box, comprising: a first modular element (tray 
10A) having a plate (tray base surface 12) and one or more walls extending upward (walls 22, 24 of tray 10A) from an outer perimeter of the plate and a second modular element (tray 10B) having a platform (base surface 12) with a first surface (top surface of base 12) and a second surface generally opposite the first surface (bottom surface of base 12) an elevated rim (walls 22, 24 and upper rim) extending from the first surface and around an outer perimeter of the platform, wherein at least a portion of the elevated rim and outer perimeter of the platform are spaced apart by an elongated gap (drainage slot 28) wherein the second modular element is configured to releasably engage the first modular element (via raised tabs 36 and pockets 38) such that the plate, the one or more walls, and the platform define a chamber, and wherein the second surface of the platform faces an interior of the chamber (tray 10B can be stacked on tray 10A such that the second surface of platform faces the interior) and wherein the grow box is transitionable between a first configuration in which the plate is generally above the platform and the second surface of the platform is configured to support a growth medium (tray 10A stacked above tray 10B) and a second configuration in which the platform is generally above the plate and the first surface of the platform is configured to support the growth medium (tray 10B stacked on top of tray 10A). 

	Regarding claim 2, Jones teaches the modular grow box of claim 1 wherein, in the first configuration the chamber defines a humidity chamber (when in the first configuration, i.e. tray 10A above tray 10B, the resulting chamber would have increased humidity due to the water/nutrient solution), and wherein, in the second configuration, the chamber defines a reservoir configured to receive water (tray 10A can receive water, see figure 7).

	Regarding claim 4, Jones teaches the modular grow box of claim 1 wherein the gap is configured to receive a wick extending between the generally enclosed chamber and the platform (can receive a wick via slot 28). 

	Regarding claim 5, Jones teaches the modular grow box of claim 1 wherein the one or more walls have a first end portion adjacent the plate and a second end portion spaced apart from the plate (tray 10B) and the elevated rim has a first end portion adjacent the platform (walls 22, 24) and a second end portion spaced apart from the platform (top of rim 24) wherein the second end portion of the elevated rim is configured to releasably engage the second end portion of the walls (via pockets 38 and raised tabs 36).

	Regarding claim 7, Jones teaches the modular grow box of claim 1, further comprising a third modular element (tray 10C) configured to releasably engage the first modular element and/or the second modular element.

	Regarding claim 8, Jones teaches the modular grow box of claim 1, wherein, in the first configuration, the third modular element (tray 10C) engages the second modular element to provide a base to the modular box (could stack tray 10B on top of tray 10C to use 10C as base) and wherein, in the second configuration, the third modular element (tray 10C) engages the first modular element to provide a base to the modular box (stack tray 10A on top of tray 10C to use 10C as a base).

	Regarding claim 9, Jones teaches a modular grow box comprising: a first modular element (tray 10A) having a plate (tray bottom) and one or more walls extending upward (walls of tray) from an outer 

	Regarding claim 10, Jones teaches the modular grow box of claim 9, wherein in the first configuration, the box provides a generally enclosed area for the growth medium during a germination phase (platform of tray 10B stacked in between trays 10A and 10C), the box provides a partially exposed area for the growth medium during a post germination phase (see figure 7).

	Regarding claim 11, Jones teaches the modular grow box of claim 9, wherein in the first configuration, the third modular element forms a cover over the platform to shelter the platform from the environment external to the grow box (tray 10C stacked on top of tray 10B as cover). 

	Regarding claim 13, Jones teaches the modular grow box of claim 9, wherein, in the first configuration, the first modular element forms a cover over the platform to shelter the platform from the environment external to the grow box (tray 10A stacked above tray 10B).



	Regarding claim 21, Jones teaches the modular grow box of claim 1 wherein the elongated gap extends along a full length of at least one edge of the platform (slot 28, see figure 3).

 Regarding claim 22, Jones teaches the modular grow box of claim 9 wherein the elongated gap extends along a full length of at least one edge of the platform (slot 28, see figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2489710 A) as applied to claim 1 above in view of Cheng-Yu Lo (US 6431460 B1, hereafter referred to as Lo).
Regarding claim 6, Jones teaches the modular grow box of claim 1. 
Jones fails to teach wherein the platform has a plurality of apertures extending between the first 
surface and the second surface.
	Lo teaches wherein the platform has a plurality of apertures extending between the first surface and the second surface (apertures 124).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform of Jones with the plurality of apertures of Lo Cheng in order to provide slow drainage of the platform to prevent bacteria or mold growth.

Claim 12 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Jones (GB 2489710 A) in view of Partlow (WO 2019028145 A1).
Regarding claim 12, Jones teaches modular grow box of claim 11 wherein the growth platform is configured to support a soil-based growth medium (the structure of Jones would allow it to support a soil-based growth medium).
However, if for whatever reason applicant disagrees, then Partlow teaches wherein the growth 
platform is configured to support a soil-based (soil growing medium in pod 16, para 0040) growth medium.
. 

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jones (GB 2489710 A) as applied to claim 9 above in view of Partlow (WO 2019028145 A1).
Regarding claim 23, Jones teaches the modular grow box of claim 9. 
	Jones fails to teach wherein the second modular element further includes one or more pods extending from the platform and into the first modular element when the grow box is in the first configuration and the second configuration.
	Partlow teaches wherein the second modular element further includes one or more pods (pod 12 in pot 18) extending from the platform and into the first modular element when the grow box is in the first configuration and the second configuration.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the platform of Jones with the pod of Partlow in order to allow for various planting arrangements.

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 15 is objected to as allowable subject matter as the tray configuration of the primary 
. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, and 4-16 have been considered but are moot because the new ground of rejection does not rely on the same combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. The documents noted under the References Cited form are considered relevant art as they pertain to similar hydroponic systems, modular grow boxes or wicking systems.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE ANNE KLOECKER whose telephone number is (571)272-5103. The examiner can normally be reached M-Th: 7 -5, F: 7:30 - 12:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.K./Examiner, Art Unit 3642                                                                                                                                                                                         
/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3619